           Case 3:19-cv-06446-VC Document 12 Filed 05/15/20 Page 1 of 3




 Jason Edward Ochs, CAB: 232819
 Ochs Law Firm, PC
 PO Box 10944
 Jackson, WY 83001
 Telephone: (307) 234.3239
 Facsimile: (307) 235-6910
 Email: jason@ochslawfirm.com

Attorney for Plaintiff
Wayne Bondy



                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

IN RE: ROUNDUP PRODUCTS                                 MDL No. 2741
LIABILITY LITIGATION
                                                        Master Docket Case No. 3:16-md-02741

                                                        Honorable Vince Chhabria

THIS DOCUMENT RELATES TO:

Wayne Bondy v. Monsanto Co.,
Case No. 3:19-cv-06446-VC




                         MOTION TO DISMISS WITHOUT PREJUDICE

        COMES NOW plaintiff WAYNE BONDY, by and through his undersigned attorney, who

hereby submits the instant Motion to Dismiss without Prejudice and states as follows:

        1. That at this time Plaintiff seeks to dismiss the instant action without prejudice as the

            Plaintiff was previously misdiagnosed as having non-hodgkin’s lymphoma, when in

            fact he does not.

        2. That the dismissal of this action will not prejudice any parties.
           Case 3:19-cv-06446-VC Document 12 Filed 05/15/20 Page 2 of 3



           WHEREFORE, Counsel for Plaintiff Wayne Bondy respectfully requests this Court to

    dismiss the instant action without prejudice.

                                 CERTIFICATE OF CONFERRAL

    That undersigned Counsel hereby asserts and affirms that he emailed Counsel for Defendant

and asked for their position on the foregoing. At the time of this filing, the undersigned had not

yet heard from Counsel for Defendant, however, the undersigned does not in good faith

anticipate any opposition.

       Respectfully submitted this 5th day of February 2020.

                                                    Attorney for Plaintiff


                                               By: /s/ Jason Edward Ochs
                                                   Jason Edward Ochs, CBN: 232819
                                                   Ochs Law Firm, PC
                                                   690 US 89, Ste. 206
                                                   PO Box 10944
                                                   Jackson Hole, WY 83001
                                                   T: (307) 234.3239
                                                   jason@ochslawfirm.com




                                   CERTIFICATE OF SERVICE

    I, Jason Edward Ochs, hereby certify that on February 5, 2020, the foregoing document was

filed via the Court’s CM/ECF system, which will automatically serve and send email notification

of such filing to all registered attorneys of record.




                                                            _/s/ Jason Edward Ochs___________
                                                            Jason Edward Ochs
           Case 3:19-cv-06446-VC Document 12 Filed 05/15/20 Page 3 of 3




                     IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITIGATION
                                                   Master Docket Case No. 3:16-md-02741

                                                   Honorable Vince Chhabria

                                                   ORDER GRANTING MOTION TO
This document relates to:                          DISMISS WITHOUT PREJUDICE

Bondy v. Monsanto, Co.,3:19-cv-06446-              Dkt. No.
VC




     Plaintiff’s Motion to Dismiss Without Prejudice is GRANTED.


     IT IS SO ORDERED.

     Date: May 15, 2020                       _________________________________
                                              Honorable Vince Chhabria
                                              United States District Court
